I agree with the majority's analysis concerning appellant's first and second assignments of error. However, unlike the majority, I would also reverse the decision of the trial court based upon appellant's third assignment of error. The third comment by appellee's counsel concerning the chance appellee took in bringing the case sub judice and that appellee was obviously a good employee or she would have been fired was highly prejudicial and warrants reversal. However, assumingarguendo, the trial court's instruction cured the prejudice, the cumulative effect of all three comments about which appellant complains was highly prejudicial and warrants a reversal. Accordingly, appellant's third assignment of error should have been sustained.